                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                               :
 UNITED STATES OF AMERICA                      :
                                               :          CRIMINAL ACTION
               v.                              :
                                               :          NO. 10-620-8
 WARREN STOKES                                 :
                                               :
                                          ORDER

       AND NOW, this _30th_ day of July, 2019, upon consideration of Defendant’s pro se

Motion to Appoint Counsel (ECF No. 970), Defendant’s pro se “Motion for this Honorable

Court to Modify the Defendant’s Term of Imprisonment Pursuant to 18 U.S.C.S. § 3582(c)(2);

Based upon Amendment (782) Supported by the Supreme Court’s Holding in Dean v. U.S.[,]

137 S. Ct. 1170 [] Consistent with the 18 U.S.C.S. § 3553(a) Factors” (“Amendment 782

Motion”) (ECF No. 978), and the Government’s Response to the Defendant’s pro se Motion for

a Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 (“Response”)

(ECF No. 980), IT IS HEREBY ORDERED AND DECREED that Defendant’s Motion to

Appoint Counsel (ECF No. 970) and Defendant’s Amendment 782 Motion (ECF No. 978) are

DENIED for the reasons set forth in the Government’s Response.



                                                   BY THE COURT:

                                                   /s/ Petrese B. Tucker
                                                   ____________________________
                                                   Hon. Petrese B. Tucker, U.S.D.J.
